DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13, filed 02/03/2021, with respect to claims 84-93, 95-103 and 111-117 have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims  84-93, 95-103 and 111-117 has been withdrawn. 
Applicant’s arguments, see pages 13-22, filed 02/03/2021, with respect to claims 84-93, 95-103 and 111-117 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims  84-93, 95-103 and 111-117 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 84 include limitations directed towards a system for treating glaucoma in an eye using a probe which is inserted into an anterior section of an eye to provide photoablation energy in order to photoablate a tissue. The system includes a microscope or a camera system to view the anterior segment of the eye and an OCT system to generate data regarding the location and position of the probe within the eye specifically in areas where the distal end of the elongated probe or the implant on the distal end of the elongated probe is not visible in the augmented image of the eye during advancement toward the target tissue region. A viewing device is provided to display the OCT images. The OCT system provides data as the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 84-93, 95-103, 111-117 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 50-56, 58-76 and 108-110 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792